 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               Case No.: 20CR0867-CAB
10
11               Plaintiff,
                                             ORDER GRANTING JOINT MOTION
12                                           TO CONTINUE HEARING
           v.
13
     GERMAIN PEREZ VARGAS (6),
14
15               Defendant

16
17        Upon application of the parties and good cause appearing therefor,
18        IT IS HEREBY ORDERED that the joint motion to continue is granted. The
19 Sentence with Presentence Report scheduled for June 4, 2021 shall be continued to
20 August 27, 2021, at 9:30 a.m.
21
22        IT IS SO ORDERED
23
24 DATED: June 2, 2021                   _______________________________
                                         HON. CATHY ANN BECIVENGO
25                                       United States District Judge
26
27
28


30
